Case 1:19-cv-03783-JMS-DML Document 58 Filed 08/10/21 Page 1 of 8 PageID #: 263




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BRAYDEN HACHMEISTER,                                  )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-03783-JMS-DML
                                                       )
 JEFFERY CLARK, et al.                                 )
                                                       )
                               Defendants.             )

                 Order Granting Defendants' Motion for Summary Judgment,
                    Denying Plaintiff's Motion for Declaratory Judgment,
                   and Denying Plaintiff's Motion for Summary Judgment

        Brayden Hachmeister brought this action alleging that the defendants failed to protect him

 from an attack by another inmate in an Indiana prison. All parties have moved for summary

 judgment. Because no reasonable jury could find that the defendants were deliberately indifferent

 to Mr. Hachmeister's safety, the defendants' motion for summary judgment is granted.

                                      I.     Standard of Review

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to a judgment as a matter of law." Fed. R.

 Civ. P. 56(a). Once the moving party has met its burden, "the burden shifts to the non-moving

 party to come forward with specific facts showing that there is a genuine issue for trial."

 Spierer v. Rossman, 798 F.3d 502, 507 (7th Cir. 2015). A disputed fact is material if it might affect

 the outcome of the suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941–42

 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the evidence is such that a

 reasonable jury could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606,

 609–10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
Case 1:19-cv-03783-JMS-DML Document 58 Filed 08/10/21 Page 2 of 8 PageID #: 264




        Whether a party asserts that a fact is undisputed or genuinely disputed, the party must

 support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). Failure to properly support a fact in

 opposition to a movant's factual assertion can result in the movant's fact being considered

 undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

        The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir. 2018).

 It cannot weigh evidence or make credibility determinations on summary judgment because those

 tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014).

                               II.     Summary Judgment Evidence

        A.      The Attack on Mr. Hachmeister

        Mr. Hachmeister bought a lot of commissary, and fellow inmate Diaunte Adams was in

 financial trouble. Dkt. 39-5 at 3:18−4:04 (Hachmeister interview). The two had always been

 friendly, id. at 1:20−1:40, but in the early morning of August 13, 2019, Mr. Adams threatened

 Mr. Hachmeister, "Either you give me your shit, or I'm going to beat your ass and take it," id. at

 5:34−5:40. Mr. Hachmeister sought help from another inmate, id. at 2:20−2:55, but after breakfast

 Mr. Adams followed through on his threat, id. at 4:20−4:33. He entered Mr. Hachmeister's cell

 and immediately punched him. Mr. Hachmeister dropped to the fetal position, and then Mr. Adams

 delivered a combination of 20-to-30 punches and stomps. Id. at 22:57−21:33, 24:33−24:41.

        The beating ended when an inmate in another cell, Martin Castillo, told Mr. Adams to

 knock it off. Mr. Adams left to confront Mr. Castillo, and Mr. Hachmeister found safety. Officers

 broke up the fight between Mr. Adams and Mr. Castillo, and they found Mr. Hachmeister sitting

 at a table, "visibly shaken." Dkt. 39-1 at 3 (Clark affidavit). Mr. Hachmeister was treated by the



                                                   2
Case 1:19-cv-03783-JMS-DML Document 58 Filed 08/10/21 Page 3 of 8 PageID #: 265




 medical staff and then sat for an interview with Officer Privett from internal affairs. See generally

 dkt. 39-5. Officer Privett was not responsible for separation orders or housing assignments.

 Dkt. 39-2 at 2 (Privett affidavit). After the interview, he created a report and sent it to prison

 administrators who made such decisions. Id. Mr. Hachmeister asserts that he and Mr. Adams were

 immediately moved to opposite sides of the prison, but Mr. Adams has threatened to kill him if he

 moves forward with criminal charges. Dkt. 52 at 4.

        B.      Notice to Officer Clark

        Officer Clark testifies that he arrived on the unit for his shift at 6:15 a.m. on the day of

 the attack. Dkt. 39-1 at 1; see also dkt. 22 at 1 (warden identifying Officers Haley Ranson and

 Brittany Feuston as the only staff on duty in Mr. Hachmeister's housing unit from 6:00 p.m. on

 August 12, 2019, until 6:00 a.m. on August 13, 2019). Mr. Hachmeister did not tell him about any

 issues with Mr. Adams. Dkt. 39-1 at 2. Shortly after arriving on the unit, Officer Clark heard loud

 noises coming from C-1, Mr. Hachmeister's housing pod. Id. Officer Clark stood up and looked

 out of the monitoring station to see Mr. Adams and Mr. Castillo fighting. Id. He called for backup

 and entered the pod. Id. Upon entry, he saw Mr. Hachmeister sitting at a table. Id. at 3. He never

 saw any incident between Mr. Hachmeister and another inmate. Id.

        In an interview with internal affairs on the day of the attack, Mr. Hachmeister said that

 Mr. Adams began extorting him around 3:30 or 4:00 a.m., shortly after he returned from

 commissary. Dkt. 39-5 at 1:45−2:01, 3:18−3:37. He and Mr. Adams had been on friendly terms

 until that morning. Id. at 1:29−1:40. After Mr. Adams threatened him, Mr. Hachmeister asked for

 help from another inmate. Id. at 2:20−2:55. Mr. Hachmeister never mentioned discussing his fears

 with Officer Clark or any other prison staff member. See generally dkt. 39-5.




                                                  3
Case 1:19-cv-03783-JMS-DML Document 58 Filed 08/10/21 Page 4 of 8 PageID #: 266




        Since his internal affairs interview, Mr. Hachmeister's story has evolved. In his original

 complaint, he alleged that a male officer saw him "being assaulted in the face" by Mr. Adams

 between 4:00 and 5:45 a.m. on August 13, 2019. Dkt. 1 at 2. Mr. Hachmeister could not identify

 the officer, but knew that the officer was on shift from 6:00 p.m. on August 12, 2019, to 6:00 a.m.

 on August 13, 2019. Id. After the officer failed to intervene, Mr. Hachmeister felt that "any request

 [he made] verbally for help or extraction would cause [him] greater harm because [he] would be

 labeled as a snitch." Id. In his verified amended complaint, Mr. Hachmeister alleged that Officer

 Clark saw Mr. Adams punch him at 5:50 a.m., shortly before the full-on attack. Dkt. 24 at 2.

        At the summary judgment stage, Mr. Hachmeister has abandoned any allegation that

 Officer Clark saw him get punched before 6:00 a.m. See generally dkt. 52 (Hachmeister motion

 for summary judgment) and dkt. 53 (response to defendants' motion for summary judgment). He

 has now pivoted to asserting that he told Officer Clark about his issues with Mr. Adams before the

 attack. See dkt. 52 at 1 ("Plaintiff . . . verbally informed Officer Jeffrey Clark about his concerns

 before C-1 pod was released to commissary the morning of August 13, 2019, then again once he

 returned from commissary."); dkt. 53 at 4 ("Officer Clark was verbally informed about Plaintiff's,

 Hachmeister issues and safety concerns prior to the fight. Plaintiff spoke with Mr. Clark regarding

 an altercation him and another offender had before walking out to commissary." (sic throughout)).

        As evidence for this latest version of events, Mr. Hachmeister points to an unsworn,

 unstamped prison grievance dated August 20, 2019. Dkt. 53-1 at 9. On the grievance,

 Mr. Hachmeister wrote that he "went and told Officer Clark that [he] was having problems with

 another offender," but Officer Clark "brushed the situation off." Id. He also wrote that the day

 before the attack, he "informed Officer Clark and pleaded with him for help," but Officer Clark

 responded, "You're a grown man. You can handle your own." Id.



                                                  4
Case 1:19-cv-03783-JMS-DML Document 58 Filed 08/10/21 Page 5 of 8 PageID #: 267




        Mr. Hachmeister also asserts that Officer Clark saw the 6:30 a.m. attack but took no action

 until Mr. Adams and Mr. Castillo were fighting. Dkt. 52 at 2; dkt. 53 at 3. He provides no evidence

 to support this assertion.

                                          III.    Discussion

        To survive summary judgment, Mr. Hachmeister must point to admissible evidence

 from which a reasonable jury could find that (1) he faced an excessive risk to his health or

 safety and (2) the defendants knew about the risk but were deliberately indifferent to it. Sinn v.

 Lemmon, 911 F.3d 412, 419 (7th Cir. 2018); see Farmer v. Brennan, 511 U.S. 825, 832 (1994).

        A.      Officer Clark

        There can be no dispute that by the time of the attack, Mr. Hachmeister faced an excessive

 risk to his safety. But based on the evidence before the Court, no reasonable jury could find that

 Officer Clark knew of and disregarded an excessive risk to Mr. Hachmeister's safety.

        To be liable for failure to protect, a defendant must have had "actual, and not merely

 constructive, knowledge of the risk" to the plaintiff's safety." Gevas v. McLaughlin, 798 F.3d 475,

 481 (7th Cir. 2015). Usually, a plaintiff proves the defendant's knowledge of an excessive risk by

 "showing that he complained to prison officials about a specific threat to his safety." Id. at 480

 (quotation marks omitted). "Complaints that convey only a generalized, vague, or stale concern

 about one's safety typically will not support an inference that a prison official had actual knowledge

 that the prisoner was in danger." Id. at 480−81.

        Viewing the evidence in the light most favorable to Mr. Hachmeister, Officer Clark was

 on notice that Mr. Hachmeister was "having problems with another offender." Dkt. 53-1 at 9.

 Mr. Hachmeister also "pleaded with [Officer Clark] for help." Id. These vague warnings, which

 do not mention a specific inmate or risk of harm, did not put Officer Clark on notice of an excessive



                                                    5
Case 1:19-cv-03783-JMS-DML Document 58 Filed 08/10/21 Page 6 of 8 PageID #: 268




 risk to Mr. Hachmeister's safety. See Grieveson v. Anderson, 538 F.3d 763, 776 (7th Cir. 2008)

 (officials not put on notice when plaintiff told them "that he was afraid and that he wanted to be

 moved"); Butera v. Cottey, 285 F.3d 601, 606 (7th Cir. 2002) (officials not put on notice when

 plaintiff told them "he 'was having problems in the block' and 'needed to be removed'").

         Mr. Hachmeister's assertion that Officer Clark saw Mr. Adams attack Mr. Hachmeister but

 failed to intervene is supported by no evidence. The Court therefore treats Officer Clark's affidavit

 as undisputed evidence that he did not see the attack. Dkt. 39-1 at 2; see Fed. R. Civ. P. 56(e)(2)

 ("If a party fails to properly support an assertion of fact or fails to properly address another party's

 assertion of fact . . . the court may . . . consider the fact undisputed for purposes of the motion.").

         In light of the undisputed facts, 1 no reasonable jury could find that Officer Clark was

 deliberately indifferent to Mr. Hachmeister's safety. Officer Clark is therefore entitled to summary

 judgment.

         B.       Officer Privett

         Mr. Hachmeister alleges that Officer Privett failed to enter a separation order or keep

 Mr. Adams in segregation to protect him from further attacks. Dkt. 24 at 3. Officer Privett is

 entitled to summary judgment for two reasons. First, the evidence is undisputed that Officer Privett

 is not responsible for making separation or housing decisions. Dkt. 39-2 at 2. He interviewed

 Mr. Hachmeister, drafted a report, and forwarded it to the facility head to make housing decisions


 1
   The defendants argue that Mr. Hachmeister's unsworn, unstamped grievance is not the kind of evidence
 that can defeat summary judgment. Dkt. 56 at 2. And they may have a point. See Olson v. Morgan,
 750 F.3d 708, 714 ("[I]t's an open question in this circuit whether anything more than an unsworn statement
 is needed to oppose summary judgment."). But what's good for the goose is good for the gander.
 The defendants ask the Court to rely on a written timeline of events "that was created based on a review of
 the camera footage" of the August 13 attack. Dkt. 38 at 3; see dkt. 39-4 at 33−34 (timeline). There is no
 verifying affidavit, declaration, or even signature from the timeline's unidentified author, and the defendants
 did not submit the video itself. The Court need not sort through the parties' evidentiary arguments, because
 even in the best case scenario for Mr. Hachmeister—considering his grievance and setting aside the
 defendants' timeline—the defendants are entitled to summary judgment.
                                                       6
Case 1:19-cv-03783-JMS-DML Document 58 Filed 08/10/21 Page 7 of 8 PageID #: 269




 for Mr. Hachmeister and Mr. Adams. Id. Second, there is no evidence that Mr. Adams attacked

 Mr. Hachmeister again after the August 13, 2019 incident. A plaintiff cannot win damages 2 for a

 failure-to-protect claim based on an attack that has not happened. Babcock v. White, 102 F.3d 267,

 270 (7th Cir. 1996) (no damages for deliberate indifference when attack "never materialized");

 Brown v. Scott, 720 F. App'x 296, 298 (7th Cir. 2017) ("[F]ear alone, unlike the reasonably

 preventable assault itself, does not give rise to a constitutional claim." (quotation marks omitted)).

 Officer Privett is therefore entitled to summary judgment.

                                   IV.     Mr. Hachmeister's Motions

         Because the defendants are entitled to summary judgment, Mr. Hachmeister's motion for

 summary judgment, dkt. [52], and motion for declaratory judgment, dkt. [55], are necessarily

 denied.

                                             V.      Conclusion

         The defendants' motion for summary judgment, dkt. [37], is granted. Mr. Hachmeister's

 motion for summary judgment, dkt. [52], and motion for declaratory judgment, dkt. [55], are

 denied. Final judgment shall now enter.

         IT IS SO ORDERED.



           Date: 8/10/2021




 2
   The amended complaint mentions unspecified injunctive relief in the "exhaustion of remedies" section.
 Dkt. 24 at 3 ("Plaintiff has been and will continue to be irreparably injured by the conduct of the defendants
 unless this Court grants the declaratory and injunctive relief which plaintiff seeks."). But his prayer for
 relief does not seek an injunction of any kind. Id.
                                                       7
Case 1:19-cv-03783-JMS-DML Document 58 Filed 08/10/21 Page 8 of 8 PageID #: 270




 Distribution:

 BRAYDEN HACHMEISTER
 255426
 NEW CASTLE – CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Aubrey Jean Crist
 acrist@bbkcc.com

 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com




                                       8
